DETAILED ACTION
The appeal brief, filed 08/05/2022, is acknowledged.  In view of the appeal brief, filed 08/05/2022, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.  To avoid abandonment of the application, appellant must exercise one of the following two options:  (1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final);  or (2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.  A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

Status of Application
Claims 1-5, filed 12/15/2021, are pending in this action.  Claims 1-5 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/US2018/058636, filed November 1, 2018, which claims benefit of provisional U.S. Application No. 62/581,225, filed November 3, 2017.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 refers to a method of using “a composition consisting of” (i) elements identified by their chemical structure, and (ii) other elements characterized by their assumed function (e.g., wetting agent, thickener, gelling agent, anti-setting agent, etc.) and not by the structure essential for said composition.  When functional language is recited in a claim without connection to any structure, material or acts, it raises concerns of whether the boundaries of the claim limitation can be understood and whether any limits are imposed by the language.  In the present case, it is noted that the function of a particular compound in a multicomponent system/composition may change and/or depend on conditions.  Further, a particular compound in a multicomponent system/composition might have several functions.  Applicant provides a support to said position by defining surfactant, dispersant, or emulsifier by the same Markush group.  Therefore, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  MPEP § 2173.05(c), 2173.05(g).  Clarification is required.  
In response to applicant’s argument that the instant specification provides examples of compounds that can be used as recited functional agents, it is noted that neither the claims nor specification clearly define the class of compounds that can be used in claimed compositions as a specific/claimed functional agent.  Further, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, a clarification of the claim language is required. 
In response to applicant’s argument that recited functional agents have a commonly accepted meaning, it is noted that it is well known in the field that properties of multicomponent systems (i.e., compositions) depends on compounds included as well as on concentrations of said compounds that define the network of intermolecular interactions, and thereby physical and chemical properties of the system/composition.  Therefore, the function of a particular compound may change and/or depend on conditions.  Claiming a result without reciting what materials produce that result is the epitome of an indefinite claim.  Such a claim fails to delineate with any reasonable certainty the requirements of the formulation.  Clarification is required.  

Claim Rejections - 35 USC § 102(a)(1)/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Giberti et al., WO2015/043986A1 (cited in IDS; hereinafter referred to as Giberti).
As a preliminary matter, the term “fumigant” is viewed merely as one of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since no structural limitations are associated with that use, the term is viewed as carrying no substantive weight in distinguishing over the cited prior art.  
Giberti teaches a method for controlling an insect pest by exposing insect pests to a bioinsecticidal composition comprising an effective, insect controlling amount of pesticides based on natural extracts, e.g., carvacrol (Claim 1; Abstract; Pages 3-5).  Giberti shows that said method has a comparable or superior effectiveness to the conventional synthetic pesticides (Page 6, Lns. 5-6; Page 9, Lns. 28-32; Experimental tests as applied to claim 1).  
Giberti teaches that said compositions may include other additives such as water/carrier, emulsifier, dispersant (i.e., suitable liquid media), surfactants (Claims 1, 5, 10); and can be formulated and used as fumigant (Claims 1, 7; Page 3, Ln. 11 as applied to claim 2).
Regarding the term “optionally”, it is noted that "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art."  Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  MPEP 2131.  
Therefore, the cited reference discloses compositions, which appear to be identical to the presently claimed compositions.  Consequently, said claims appear to be anticipated by the reference recited.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the compositions as taught by Giberti to be used for controlling an insect pest.  One would do so with expectation of beneficial results, because Giberti teaches that exposing insect pests to a bioinsecticidal composition comprising an effective, insect controlling amount of pesticides based on natural extracts (e.g., carvacrol) provides a comparable or superior effectiveness to the conventional synthetic pesticides.  Accordingly, the claimed invention as a whole is at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.
In response to applicant’s argument that claims 1 and 5 do not define thymol (recited by Giberty) as insect controlling agent, it is noted that thymol have different uses, e.g., as a disinfectant, freshener, surface cleaner, etc. (see Wikipedia).  Further, the language of claim 1 and 5 allows the presence in the claimed compositions additional additives, e.g., different functional agents (see above).
In response to applicant’s argument that instant claims limit monoterpens to “selection from the groups consisting of ...”, it is noted that the instant claims define the compounds that can be/must be included into the claimed bioinsecticidal composition, but do not close said compositions to other ingredients.  Therefore, the additional ingredients in the natural extract of Giberti are not excluded from the claimed compositions. 
In response to applicant’s argument that Giberti does not provide a single embodiment and/or example comprising claimed compounds, it is noted a reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination."  Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)).  MPEP 2131.02.  In the present case, Giberti teaches a method for controlling an insect pest by exposing insect pests to a bioinsecticidal compositions comprising an effective, insect controlling amount of pesticides based on natural extracts (e.g., carvacrol) in combination with other additives such as water/carrier, emulsifier, dispersant (i.e., suitable liquid media), surfactants, wherein said compositions can be used as fumigant.  Therefore, one skilled in the art would immediately envisage applying/using compositions comprising carvacrol as the active agent for controlling an insect pest.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bessette, US 2007/0098750 (hereinafter referred to as Bessette).
As a preliminary matter, the term “fumigant” is viewed merely as one of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since no structural limitations are associated with that use, the term is viewed as carrying no substantive weight in distinguishing over the cited prior art.  
Bessette teaches pesticidal compositions and methods for using said compositions for the control of pest (Para. 0002), wherein said compositions include:  (i) trans-anethole, carvacrol, d-pulegone, estragole, linalool (Claims 2, 6; Para. 0052 as applied to claims 1 and 5);  (ii) alkyl sulphates, alkyl aryl sulphonates as anionic surfactants (Para. 0056 as applied to claims 1 and 5);  (iii) carrier, diluent, wetting agent, dispersing agent, emulsifying agent (Para. 003, 0063 as applied to claims 1, 5).  Bessette, teaches that said compositions can be used for fumigating (Para. 0062, 0069 as applied to claim 2). 
Regarding the term “optionally”, it is noted that "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art."  Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  MPEP 2131.
Therefore, the cited reference discloses compositions, which appear to be identical to the presently claimed compositions.  Consequently, said claims appear to be anticipated by the reference recited.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the compositions as taught by Bessette to be used for controlling pests.  One would do so with expectation of beneficial results, because Bessette teaches pesticidal compositions that have a broad spectrum of activity and are particularly advantageous in terms of its relative non-toxicity.  Accordingly, the claimed invention as a whole is at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.
In response to applicant’s argument that cited prior art by Bessette teaches the use of isopropyl myristate, it is noted that Bessette teaches compositions that may include compounds and/or functional agents as instantly claimed.  Further, it is noted that it is well known in the art that isopropyl myristate can be used as a carrier, dispersing agent, emulsion stabilizer, a lubricant, a plasticizer (see ALFA Chemistry.  Surfactant cited previously).  
In response to applicant’s argument that Bessett discloses a large number of mixtures/compositions, it is noted that a reference that clearly names the claimed species anticipates the claim no matter how many other species are named.  MPEP 2131.  

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Souter et al., US 2003/0060379 (cited in IDS; hereinafter referred to as Souter).
As a preliminary matter, the term “fumigant” is viewed merely as one of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since no structural limitations are associated with that use, the term is viewed as carrying no substantive weight in distinguishing over the cited prior art.  
Souter teaches compositions for controlling insect pests and comprising an effective, insect controlling amount of D-pulegone (also known as (+)-pulegone), carvacrol, linalool, anethole, etc. (Claims 4, 10; Abstract; Para. 0010, 0015, 0022, 0033, 0035 as applied to claim 1).  Souter teaches that said compositions further comprise piperonyl butoxide as a synergist (Para. 0015; Examples as applied to claims 3 and 4); and also may include a carrier (Para. 0018, 0024, 0045); a dispersant, e.g., an organic or ignorant solvent (Para. 0032); wetting agents (Para. 0039); a sequestering agent (Para. 0039, 0040), a surfactant (Para. 0024, 0040, 0043 as applied to claim 5).  
Regarding the term “optionally”, it is noted that "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art."  Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  MPEP 2131.
Therefore, the cited reference discloses compositions, which appear to be identical to the presently claimed compositions.  Consequently, said claims appear to be anticipated by the reference recited.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the compositions as taught by Souter to be used for controlling insect pests.  One would do so with expectation of beneficial results, because Souter teaches that said compositions provide synergistic enhancement of insecticidal/pesticidal activity, improved efficacy, and have an improved safety and environmental profile.  Regarding the term “optionally”, as stated above, "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art."  Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  MPEP 2131.  
In response to applicant’s arguments that Souter does not teach the use of “optional components” and/or does not limit the insect controlling agents to set as instantly claimed, it is noted that Souter clearly teaches compositions that include compounds as instantly claimed.  The claims are obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not render any particular combination less obvious.  This is especially true because the claimed composition is used for the identical purpose taught by the prior art.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804,10 USPQ2d 1843 (Fed. Or.), cert, denied, 493 U.S. 975 (1989).  Further, as stated above regarding the term “optionally”, it is noted that "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art."  Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  MPEP 2131.
In response to applicant’s arguments that the liquid pesticide of Souter is not “prepared in the form of a fumigant”, it is noted that term “fumigant” is understood as any volatile or volatilizable chemical compound used as a disinfectant or pesticide (see disctionary.com), whereas fumigation is a method of pest control or the removal of harmful micro-organisms by completely filling an area with gaseous pesticides (also known as fumigants) to suffocate or poison the pests within (see Wikipedia).  Further, it is noted that the instant specification teaches that for structural fumigation the bioinsecticidal composition may be heated to a gas before introduction within a building, chamber, vehicle or other space or structure (Para. 0040).  Given that cited prior art by Souter teaches compositions for controlling insect pests that comprise insect controlling agents as instantly claimed, i.e., (+)-pulegone), carvacrol, linalool, anethole, etc. in combinations with piperonyl butoxide as a synergist; that also may include other additives such as a carrier; a dispersant; wetting agents; a sequestering agent, a surfactant, it is expected the same beneficial properties and effects (e.g., heating to a gas to be used for fumigation) can also be provided.  
Applicant further argues that cited prior art by Souter does not disclose “surfactant, dispersant or emulsifier selected from the group consisting of...” as instantly claimed.  
First, in response to applicant’s argument, it is noted that the language of the instant claims allows a present of other compounds even in large amounts, i.e., does not exclude other surfactants that are not in the list of optional surfactants.  Second, it is noted that "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art."  Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  MPEP 2131.  

Response to Arguments
Applicant's arguments, filed 08/15/2022, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  Applicant is advised to clarify the claims language, the structure of the compositions as used in the claimed method and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2002/0028256 - teaches fumigant pesticidal compositions that may include (i) trans-anethole, carvacrol, d-pulegone, in combination with (ii) carrier, diluent, emulsifying agents, dispersing agent, surface-active agent(s). 
US 2015/0140136 – teaches pesticidal compositions that may include (i) trans-anethole, carvacrol, d-pulegone, estragole, linalool, in combination with (ii) carrier, diluent, emulsifying agents, wetting agent, dispersing agent, surfactant(s), piperonyl butoxide as a synergist, and (iii) can be used for fumigating. 
US 2005/0170025 - teaches pesticidal compositions that may include (i) d-pulegone, trans-anethole, carvacrol, in combination with (ii) carrier, diluent, emulsifying agents, dispersing agents, and (iii) can be used for fumigating.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615